Citation Nr: 9929049	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-12 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1969.  

This matter arises from an October 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


REMAND

The veteran claims, among other things, that he has incurred 
PTSD as a result of his alleged combat experiences in 
Vietnam.  The medical treatment records currently contained 
within the veteran's claims file show that he has been 
diagnosed primarily as having bipolar disorder with psychotic 
features and alcohol dependence.  The veteran claims to have 
undergone a VA PTSD examination in July 1998 and apparently 
contends that during this examination, the examiner offered a 
diagnosis of PTSD.  VA outpatient treatment records dated in 
May 1998 show that the veteran had been referred for a PTSD 
evaluation.  However, there is no indication that the report 
of the purported July 1998 PTSD evaluation has been sought by 
the RO.  

Accordingly, the Board finds that the RO should determine 
whether the veteran has undergone any such VA PTSD evaluation 
as he maintains.  If the RO determines that such a VA 
examination was conducted, a copy of the examination report 
should be obtained and associated with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

As a final matter, the Board observes that it is unclear from 
the record as to whether the RO has determined that the 
veteran has presented a well-grounded service connection 
claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
notes that generally, a well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).  To 
establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  The 
Board notes further that the United States Court of Appeals 
for Veterans Claims has indicated that a well-grounded PTSD 
claim requires"[1] medical evidence of a current [PTSD] 
disability; [2] lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997) (citations omitted).  The RO 
should clearly indicate on remand, whether the veteran has 
presented a well-grounded claim for service connection for a 
psychiatric disorder to include PTSD and, if so, should then 
ensure that all indicated further development is 
accomplished. 

Therefore, this case is REMANDED for the following action:  

1.  The RO should obtain the report of a 
VA PTSD examination of the veteran 
conducted in July 1998.  That report 
should be associated with the assembled 
records.  If the report of that 
examination is unavailable, the RO should 
ensure that appropriate documentation to 
that effect is of record.  

2.  Upon completion of the requested 
development, the RO should then 
readjudicate the issue of entitlement to 
service connection for a psychiatric 
disorder, to include PTSD, taking into 
account all relevant evidence and all 
appropriate statutes and regulations.  In 
this regard, the RO should initially 
determine whether the veteran has 
presented a well-grounded claim pursuant 
to the governing legal authority as set 
forth above.  If the RO determines that a 
well-grounded claim has been submitted, 
the RO should ensure that all appropriate 
development is accomplished prior to 
return of the case to the Board for 
appellate review.  

3.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case 
wherein all pertinent statutes and 
regulations must be fully set forth.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond before the case is returned to 
the Board for further action.  

The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements are met.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


